Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 1 of 30




              Exhibit B - Redline to Docket 170
         Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 2 of 30




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
    In re:                                                  §
                                                            §       Chapter 11
    EAGLE PIPE, LLC,1                                       §
                                                            §       Case No. 20-34879 (MI)
              Debtor.                                       §

         ORDER APPROVING THE SALE OF SUBSTANTIALLY ALL OF THE
      DEBTOR’S ASSETS FREE AND CLEAR OF LIENS, CLAIMS, AND INTERESTS
                           [Relates to Docket No. 55]

             Upon the motion (the “Motion”),2 filed by Eagle Pipe, LLC, the above-captioned debtor

and debtor in possession (the “Debtor”), for entry of an order pursuant to 11 U.S.C. §§ 363 and 365

and Rules 2002, 6004, and 6006 of the Federal Rules of Bankruptcy Procedure approving (a) the

proposed sale of substantially all of the Debtor’s assets under the terms of a proposed purchase and

sale agreement (the “APA”), a true and correct copy of which is attached hereto as Exhibit 1, free

and clear of all liens, claims, and interests (other than the Assumed Liabilities set forth in the

APA), and (b) the assumption and assignment of executory contracts and unexpired leases of the

Debtor as may be requested by the Successful Bidder and the proposed cure amounts with respect

thereto (the “Cure Amount”), all as more fully set forth in the Motion; and the Court being satisfied

that the relief requested in the Motion is necessary and in the best interests of the Debtor and its

estate; and it appearing that sufficient notice of the Motion has been given, and that no other or

further notice is required; and this Court having reviewed the Motion and having considered the

evidence and arguments presented at hearing on November 30, 2020 (the “Sale Hearing”); and this

Court having determined that the legal and factual bases set forth in the Motion and at the Sale

1
    The last four digits of Debtor’s federal tax identification number are (1119).
2
 Capitalized terms used herein but not otherwise defined shall have the meaning ascribed to them in the Motion or the
APA, as applicable.


4848-8672-0211.14845-8979-5795.2
        Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 3 of 30




Hearing establish just cause for the relief granted herein; and after due deliberation and sufficient

cause appearing therefor, the Court hereby finds as follows:3

         A.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

         B.        This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (N), and (O).

         C.        The relief requested in the Motion is in the best interests of the Debtor and its

estate, creditors, and other parties in interest.

         D.        Proper, timely, adequate, and sufficient notice of (a) the Motion; (b) the auction

held on November 20, 22, and 23, 2020 (the “Auction”) pursuant to the Bid Procedures Order (as

defined below); (c) the sale of the Acquired Assets (as defined below) to Purchaser (as defined

below) pursuant to (i) the bidding procedures authorized by the Court in the Bid Procedures Order

(the “Bidding Procedures”) and (ii) the APA and the transactions contemplated in connection

therewith, including the Compromise and Settlement (as defined below) (the “Sale”); (d) the

assumption and assignment to the Purchaser of certain executory contracts and unexpired leases as

described and identified more fully in the APA (the “Assumed Contracts”); (e) the Cure Amounts;

(f) the Sale Hearing; and (g) all deadlines related thereto, has been provided by the Debtor in its (i)

Notice of Bid Deadline, Auction, and Sale Hearing [Docket No. 149] (the “Sale Notice”), (ii) the

Cure Notice (as defined below), and (iii) the Notice of Successful Bidder (as defined below), as

relevant, in accordance with §§ 102(1), 363, and 365 of the Bankruptcy Code and Bankruptcy

Rules 2002, 6004, 9007, 9008, and 9014, and in compliance with the Amended Order (A)

Approving Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid Deadline, Auction

Date, and Sale Hearing and Approving Form and Manner of Notice Thereof, and (C) Approving


3
  The findings of fact and conclusions of law herein constitute the Court’s findings of fact and conclusions of law for
the purposes of Bankruptcy Rule 7052, made applicable pursuant to Bankruptcy Rule 9014. To the extent any
findings of facts are conclusions of law, they are adopted as such. To the extent any conclusions of law are findings of
fact, they are adopted as such.

                                                           2
4848-8672-0211.1
4845-8979-5795.2
        Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 4 of 30




Cure Procedures and the Form and Manner of Notice Thereof [Docket No. 151] (the “Bid

Procedures Order”), to each party entitled thereto. A reasonable opportunity to object or be heard

regarding the requested relief has been afforded to all interested persons and entities.

         E.        The Debtor further filed with the Court and served upon the non-Debtor

counterparties to the Assumed Contracts a Notice of Executory Contracts and Unexpired Leases

Subject to Possible Assumption and Assignment and Proposed Cure Amounts, identifying, among

other things, the Cure Amounts [Docket No. 150] (the “Cure Notice”), in accordance with the Bid

Procedures Order. The service of the Cure Notice was sufficient under the circumstances and in

full compliance with the Bid Procedures Order, and no further notice need be provided in respect

of the Debtor’s assumption and assignment to the Purchaser of the Assumed Contracts, the Cure

Amounts, or the Sale. All non-Debtor counterparties to the Assumed Contracts have had an

adequate opportunity to object to the assumption and assignment of the Assumed Contracts and

the Cure Amounts.

         F.        The notice described in the foregoing paragraphs is good, sufficient, and

appropriate under the circumstances, and no other or further notice of the Motion, the Sale (and the

transactions contemplated in connection therewith), the assumption and assignment to the

Purchaser of the Assumed Contracts, the Cure Amounts, the Sale Hearing, and all deadlines

related thereto, is or shall be required.

         G.        The assets being sold to Purchaser (the “Acquired Assets” as defined in the APA),

as more fully described in the APA, including all schedules attached thereto and all other

documents contemplated thereby, (collectively, the “APA”) between the Debtor and EP

Acquisition Company, LLC (the “Purchaser”), constitute property of the Debtor’s bankruptcy




                                                   3
4848-8672-0211.1
4845-8979-5795.2
        Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 5 of 30




estate and title thereto is vested in the Debtor’s estate, within the meaning of § 541 of the

Bankruptcy Code.

         H.        The Sale is duly authorized pursuant to §§ 363(b)(1) and 363(f) of the Bankruptcy

Code and Bankruptcy Rule 6004(f). As demonstrated by (i) the testimony and other evidence

adduced at the Sale Hearing and (ii) the representations of counsel made on the record at the Sale

Hearing, the Debtor has marketed the Acquired Assets and conducted all aspects of the sale

process at arms’ length, in good faith, and in compliance with the Bidding Procedures and Bid

Procedures Order. The marketing process undertaken by the Debtor and its professionals, agents,

and other representatives with respect to the Acquired Assets has been adequate and appropriate

and reasonably calculated to maximize value for the benefit of all stakeholders. The Bidding

Procedures were duly noticed, were substantively and procedurally fair to all parties, and the

Auction was conducted in a diligent, non-collusive, fair, and good faith manner. The APA

constitutes the highest and best offer for the Acquired Assets.

         I.        The Bid Deadline passed on November 16, 2020 at 4:00 p.m. Central Time in

accordance with the Bidding Procedures and Bid Procedures Order. The Debtor conducted the

Auction commencing at 8:00 a.m. Central Time on November 20, 2020 in accordance with the

Bidding Procedures and Bid Procedures Order. At the conclusion of the Auction, the Debtor

determined in a valid and sound exercise of its business judgment that the transactions

contemplated by the APA were the highest or otherwise best bid and, therefore, Purchaser’s bid

was designated as the successful bid (the “Successful Bid”). On November 24, 2020, the Debtor

filed its Notice of Successful Bidders [Docket No. 165] (the “Notice of Successful Bidder”),

identifying the Purchaser as the Successful Bidder for the Acquired Assets in accordance with the




                                                   4
4848-8672-0211.1
4845-8979-5795.2
        Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 6 of 30




Bid Procedures Order.4 As established by the record of the Sale Hearing, the Debtor and the

Purchaser have complied with the Bid Procedures Order in all material respects. The Bidding

Procedures and the Auction afforded a full, fair, and reasonable opportunity for any entity or

person to make a higher or otherwise better offer to purchase the Acquired Assets.

         J.        The Debtor: (i) has full corporate power and authority to execute the APA, and the

Sale by the Debtor to the Purchaser has been duly and validly authorized by all necessary corporate

action, (ii) has all of the corporate power and authority necessary to consummate the Sale and all

transactions contemplated by the APA, (iii) has taken all corporate action necessary to authorize

and approve the APA and the consummation by the Debtor of the Sale and all transactions

contemplated thereby, and (iv) requires no consents or approvals that have not been obtained, other

than the Court’s entry of this Order and those expressly provided for in the APA to consummate

such transactions.

         K.        As described in the APA, Centric Pipe, LLC, a pre-petition creditor of the Debtor

and an affiliate of the Purchaser, has asserted claims against the Debtor. The Debtor and the

Administrative Agent, in turn, have asserted claims against Centric relating to “certain Inventory

listed in Exhibit A to the letter from Centric to the Seller, dated July 1, 2020, or to which ownership

is otherwise disputed by Centric” (defined in the APA as the “Centric Inventory”). As defined in

the APA, the “Centric Claims” being settled and compromised under the APA consist of the

following: “(1) the non-priority unsecured Claim owing to Centric Pipe as scheduled by Eagle

Pipe in the Chapter 11 Case in the amount of $1,388,043.29; (2) any security interests in, Liens


4
  Marco International Corporation was designated as Back-Up Bidder in the Notice of Successful Bidder. In the event
that Purchaser fails to consummate the Sale described herein and provided that the Outside Back-up Date (as defined
in the Bid Procedures Order) has not occurred, the Debtor shall notify the Back-up Bidder no later than one business
day of the proposed closing date with the Successful Bidder of the Purchaser’s failure to close and shall set an
emergency status conference and to the extent required by the Debtor or Back-up Bidder, seek separate approval, after
notice and a hearing, of a modified sale order approving the Back-Up Bidder’s APA based on the Back-Up Bidder’s
last Bid at the Auction, subject to the terms and conditions set forth in the Back-up Bidder’s APA. All parties’ rights
                                                          5
4848-8672-0211.1
4845-8979-5795.2
        Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 7 of 30




against, or Claims or causes of action held or asserted by any party in interest in the Chapter 11

Case (including without limitation the Secured Lenders) relating to the Centric Inventory; and (3)

Centric Pipe’s asserted unsecured Claim against the Eagle Pipe bankruptcy estate in the amount of

$3,553,647.98 (plus accruing interest) relating to the Centric Inventory.” Also, as set forth in

Section 9.410.4 of the APA, a condition for the consummation of the sale contemplated under the

APA, includes the release of claims against Hired Employees (as defined in the APA), which

includes Avoidance Actions (as defined in the APA), Excluded Causes of Action (as defined in the

Final Cash Collateral Order (defined below)), and any other causes of action which could be

pursued directly by or derivatively through the Debtor, its bankruptcy estate or any successors in

interest (the “Hired Employee Claims” and, collectively with the Centric Claims, the “Released

Claims”).

         L.        The APA provides for a settlement of the Centric Claims and the Hired Employee

Claims and for mutual releases of the Centric Claims by all parties in interest in this case (the

“Releases”) in exchange for payment by the Purchaser at Closing of the Centric Claims Settlement

Amount and the Seller Claims Settlement Amount, which amount is $1,031,297.25 in the

aggregate (inclusive of the Releases, the “Compromise and Settlement”). The Releases include,

but are not limited to, Avoidance Actions (as defined in Section 2.1(h) of the APA) and Excluded

Causes of Action (as defined in Paragraph 13(a)(i) of the Final Cash Collateral Order (defined

below)). In exchange for the Committee’s stipulation and agreement that the Challenge Period (as

defined under the Final Cash Collateral Order) is hereby terminated as of the date of entry of this

Order, and the Committee’s agreement to release any remaining rights to file or otherwise pursue a

Challenge Proceeding (as defined under the Final Cash Collateral Order), the Administrative



with respect to the Back-up Bidder’s APA are expressly reserved.
                                                        6
4848-8672-0211.1
4845-8979-5795.2
        Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 8 of 30




Agent (for the Secured Parties) hereby agrees and stipulates that $40,000.00 (the “D&O Claims

Settlement Amount”) of the total $100,000.00 Seller Claim Settlement Amount shall be allocated

to the Excluded Causes of Action against any Hired Employees.5 As set forth in Paragraph 11

below, the Secured Parties’ Liens shall not attach to the D&O Claims Settlement Amount, and the

Net Cash (defined below) shall exclude the D&O Claims Settlement Amount.

         M.        The Compromise and Settlement under this Order and the APA is, including the

allocation of settlement funds, are critical to and mutually dependent upon the Sale, isare

supported by fair and reasonable consideration, isare in the best interests of the Debtor’s estate,

and, accordingly, is hereby approved pursuant to § 363 of the Bankruptcy Code and Bankruptcy

Rule 9019.

         N.        The Releases, in particular, as an integral and non-severable component of the

Compromise and Settlement and to the fullest extent set forth in the APA and this Order, are

critical to the Compromise and Settlement under the APA, are supported by fair and reasonable

consideration, are in the best interests of the Debtor’s estate, and, accordingly, are hereby

approved pursuant to § 363 of the Bankruptcy Code and Bankruptcy Rule 9019. The Releases shall

be effective upon Closing.

         O.        Approval of the Compromise and Settlement is (i) fair and equitable, (ii) in the best

interests of the Estates, and (iii) falls within the reasonable range of litigation possibilities. The

balance between the likelihood of the Debtor’s success on the merits after lengthy and costly

litigation when compared to the concrete and tangible benefit of the Compromise and Settlement

weighs in favor of approval of the Compromise and Settlement. Moreover, it is certain that

litigation of the Centric Claims and Hired Employee Claims would be costly, complex and


5
 For the avoidance of doubt, no employee, officer or director of Marco International Corporation is or will be a Hired
Employee by the Purchaser.
                                                          7
4848-8672-0211.1
4845-8979-5795.2
        Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 9 of 30




protracted. The Debtor relied on experienced counsel from its professionals and advisors when

exercising their business judgment to enter into the Compromise and Settlement.

         P.        Approval of the APA and consummation of the Sale are in the best interests of the

Debtor, its creditors, the Debtor’s estate, and other parties in interest.

         Q.        The Debtor has demonstrated both (i) good, sufficient, and sound business

purposes and justifications and (ii) compelling circumstances for this Court to approve the APA

and consummation of the Sale pursuant to § 363(b) of the Bankruptcy Code prior to and outside of

a plan of reorganization because of the Debtor’s current financial position.

         R.        The APA was negotiated, proposed, and entered into by the Debtor and the

Purchaser without collusion, in good faith, and on an arms’-length basis. Neither the Debtor, nor

the Purchaser, nor any affiliate of the Purchaser, has engaged in any conduct that would cause or

permit the APA to be avoided under § 363(n) of the Bankruptcy Code.

         S.        The Purchaser is a good-faith purchaser under § 363(m) of the Bankruptcy Code

and, as such, is entitled to all of the protections afforded thereby.

         T.        The Purchaser is not an “insider” of the Debtor, as that term is defined in § 101(31)

of the Bankruptcy Code.

         U.        The consideration provided by the Purchaser for the Acquired Assets pursuant to

the APA is (a) reasonably equivalent value under the Bankruptcy Code and any Uniform

Fraudulent Transfer Act, (b) fair consideration under any Uniform Fraudulent Conveyance Act,

and (c) reasonably equivalent value, fair consideration, fair salable value, and fair value under any

such laws as applicable or any other applicable laws of the United States, any state, territory, or

possession thereof, or the District of Columbia.




                                                     8
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 10 of 30




         V.        As of the Closing, pursuant and subject to the terms of the APA and upon receipt by

Administrative Agent of the Net Proceeds (defined below), the transfer of the Acquired Assets and

the Sale will effect a legal, valid, enforceable, and effective transfer of the Acquired Assets and

will vest the Purchaser with all of the Debtor’s right, title, and interest in the Acquired Assets, free

and clear of all Liens, claims, encumbrances, and other interests of any kind or nature whatsoever.

         W.        The Purchaser is hereby substituted for all purposes as a party to all Assumed

Contracts in the place of the Debtor. Purchaser shall have any and all rights and benefits of the

Debtor under all such Assumed Contracts without interruption or termination of any kind, and all

terms applicable to the Debtor shall apply to the Purchaser as if such Assumed Contracts were

amended to replace the Debtor with the Purchaser.

         X.        The Purchaser would not have entered into the APA and would not have

consummated the Sale, thus adversely affecting the Debtor, its estate, and creditors, if both (i) the

Sale and (ii) the assumption and assignment of the Assumed Contracts to the Purchaser were not

free and clear of all Liens, claims, encumbrances, and other interests of any kind or nature

whatsoever.

         Y.        The Debtor may sell the Acquired Assets free and clear of all Liens, claims,

encumbrances, and other interests of any kind or nature whatsoever, because, in each case, one or

more of the standards set forth in § 363(f)(l)-(5) of the Bankruptcy Code has been satisfied. All

parties in interest, including, without limitation, any holders of Liens, claims, encumbrances, and

other interests and any other non-Debtor counterparties to the Assumed Contracts, that did not

object, or who withdrew its objection, to the Sale, the Motion, the assumption and assignment of

the applicable Assumed Contract, or the associated Cure Amount have consented to the relief

granted herein pursuant to § 363(f)(2) of the Bankruptcy Code; provided, however, that the


                                                    9
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 11 of 30




requirements of section 363(f) are satisfied because the Administrative Agent consents to the

release of its Liens against the Acquired Assets and to the Sale of the Acquired Assets based on the

provisions of this Order: (a) providing for the payment of all the proceeds of the Sale, less the

Break-Up Fee allowed in accordance with the Bid Procedures Order (the “Net Proceeds”), to the

Administrative Agent at the Closing of the Sale; and (b) requiring the Debtor to pay the

Administrative Agent all the cash that Debtor has in its depository accounts as of the Closing, less

the Reserved Funds (as defined below) (“Net Cash”). Those (x) holders of Liens and (y)

non-Debtor parties to Assumed Contracts who in each case did object fall within one or more of

the other subsections of § 363(f) of the Bankruptcy Code and are adequately protected by having

their Liens, if any, attach to the portion of the net Sale proceeds ultimately attributable to the

property against or in which they assert an interest that are not otherwise paid to Administrative

Agent at Closing, in the order of their priority, with the same validity, force, and effect that they

now have as against such property, subject to any claims and defenses the Debtor may possess with

respect thereto.

         Z.        Neither the Purchaser nor any of their affiliates are successors to the Debtor or its

estate by reason of any theory of law or equity, and neither the Purchaser nor any of their affiliates

shall assume or in any way be responsible for any liability or obligation of the Debtor and/or its

estate, except as otherwise expressly provided in the APA.

         AA.       The Debtor has demonstrated that the assumption and assignment of the Assumed

Contracts to the Purchaser in connection with the consummation of the Sale is an exercise of the

Debtor’s sound business judgment and is in the best interests of the Debtor, its estate and creditors,

and other parties in interest. The Assumed Contracts being assigned to the Purchaser are an

integral part of the APA and the Sale and, accordingly, the assumption and assignment of the


                                                    10
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 12 of 30




Assumed Contracts is reasonable and enhances the value of the Debtor’s estate. Any non-Debtor

counterparty to an Assumed Contract that has not actually filed with the Court an objection to such

assumption and assignment in accordance with the terms of the Bid Procedures Order and Cure

Notice is deemed to have consented to such assumption and assignment.

         BB.       The Debtor and the Purchaser, as applicable under the APA, have, including by way

of entering into the APA, and agreeing to the provisions relating to the Assumed Contracts therein,

(i) cured, or provided adequate assurance of cure, of any default existing prior to the date hereof

under any of the Assumed Contracts, within the meaning of § 365(b)(l)(A) of the Bankruptcy

Code, and (ii) provided compensation or adequate assurance of compensation to any party for any

actual pecuniary loss to such party resulting from a default prior to the date hereof under any of the

Assumed Contracts, within the meaning of § 365(b)(1)(B) of the Bankruptcy Code, and the

Purchaser has, based upon the record of these proceedings, provided adequate assurance of its

future performance of and under the Assumed Contracts, within the meaning of §§ 365(b)(1) and

365(f)(2) of the Bankruptcy Code. No default exists in the Debtor’s performance under the

Assumed Contracts as of the Closing Date other than the failure to pay Cure Amounts or defaults

that are not required to be cured as contemplated in § 365(b)(1)(A) of the Bankruptcy Code. The

Purchaser’s promise under the APA to perform the obligations under the Assumed Contracts after

the Closing shall constitute sufficient adequate assurance of future performance under the

Assumed Contracts being assigned to the Purchaser within the meanings of §§ 365(b)(1)(C) and

(f)(2)(B) of the Bankruptcy Code. The Cure Amounts are hereby found to be the sole amounts

necessary to cure any and all defaults under the Assumed Contracts under § 365(b) of the

Bankruptcy Code.




                                                  11
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 13 of 30




         CC.       Time is of the essence in consummating the Sale. The consummation of the Sale as

soon as practicable is necessary both to preserve and maximize the value of the Debtor’s assets for

the benefit of the Debtor, its estate, creditors, interest holders, and all other parties in interest in the

chapter 11 case, and to provide the means for the Debtor to maximize creditor and interest holder

recoveries. Accordingly, there is cause to waive the stays contemplated by Bankruptcy Rules 6004

and 6006.

         DD.       The Purchase Price set forth in the APA is not sufficient to satisfy in full the

Obligations to the Secured Parties as set forth in the Final Order (I) Authorizing the Debtor to Use

Cash Collateral; (II) Granting Adequate Protection; and (III) Granting Related Relief (the “Final

Cash Collateral Order”) [Docket No. 98].

         EE.       Under Paragraph 18(e) of the Final Cash Collateral Order, upon the consummation

of the Sale contemplated herein, a Termination Event shall have occurred.

 NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

         1.        The Sale contemplated in the Motion and the APA is approved as set forth in this

Sale Order. Any objections that have not been previously resolved or withdrawn are overruled on

the merits.

                                         Approval of the APA

         2.        The APA, and all other ancillary documents, including all of the terms and

conditions thereof, isare hereby approved.

         3.        Pursuant to § 363(b) of the Bankruptcy Code, the Debtor is authorized and directed

to execute and deliver, perform under, consummate, implement, comply with, and close fully the

APA, together with all additional instruments and documents that may be reasonably necessary or

desirable to implement the APA and the Sale, and consummate the Sale pursuant to and in


                                                    12
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 14 of 30




accordance with the terms and conditions of the APA. The Debtor is further authorized to pay,

without further order of this Court, whether before, at, or after the Closing, any expenses or costs

that are required to be paid in order to consummate the transactions contemplated by the APA or

perform their obligations under the APA, provide that such payments are in accordance with the

Final Cash Collateral Order, or otherwise approved by the written consent of the Administrative

Agent. Following the consummation of the Sale, and notwithstanding their position as Hired

Employees (as defined under the APA) of the Purchaser, Jared Light and Brian Garrett shall

continue to serve as President and Controller, respectively, for the Debtor (without compensation

from the estate after Closing) for the interim period until the Case is converted to Chapter 7 or

otherwise ordered by the Court.

         4.        The Debtor is authorized and directed to execute and deliver, and empowered to

perform under, consummate, and implement, the APA, together with all additional instruments,

documents, and other agreements that may be reasonably necessary or desirable to implement the

APA, and to take all further actions as may be reasonably requested by the Purchaser for the

purpose of assigning, transferring, granting, conveying and conferring to the Purchaser or reducing

to possession, the Acquired Assets, or as may be reasonably necessary or appropriate to the

performance of the obligations as contemplated by the APA.

         5.        This Order and the APA shall be binding in all respects upon the Debtor and its

estate, successors, and assigns, all creditors of and equity holders in the Debtor, and any and all

other parties in interest, including, without limitation, any and all holders of Liens, claims,

encumbrances, and other interests (including holders of any rights or claims based on any putative

successor or transferee liability) of any kind or nature whatsoever in the Acquired Assets, all

non-Debtor parties to the Assumed Contracts, and any trustee or successor trustee appointed in this


                                                  13
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 15 of 30




chapter 11 case or upon a conversion to chapter 7 under the Bankruptcy Code. The APA and the

Sale are not subject to rejection or avoidance (whether through any avoidance or recovery, claim,

action, or proceeding arising under chapter 5 of the Bankruptcy Code or under any similar state or

federal Law or any other cause of action) by the Debtor, any chapter 7 or chapter 11 trustee of the

Debtor’s bankruptcy estate or any other person or entity. The APA, this Order, and the Debtor’s

obligations therein and herein shall not be altered, impaired, amended, rejected, discharged, or

otherwise affected by any chapter 11 plan proposed or confirmed in this bankruptcy case, any

order confirming any chapter 11 plan, or any subsequent order of this Court without the prior

written consent of the Purchaser. Nothing contained in any chapter 11 plan confirmed in this

chapter 11 case or the confirmation order confirming any such chapter 11 plan shall conflict with

or derogate from the provisions of the APA or this Order. This Sale Order and the APA shall inure

to the benefit of the Debtor, its estate, its creditors, the Purchaser, and itstheir respective successors

and assigns.

          6.       The APA and any related agreements, documents, or other instruments may be

modified, amended, or supplemented by the parties thereto in a writing signed by both parties, and

in accordance with the terms thereof, without further order of this Court, provided that any such

modification, amendment, or supplement does not have a material adverse effect on the Debtor’s

estate.

                                   Transfer of the Acquired Assets

          7.       Except as expressly permitted or otherwise specifically provided for in the APA or

this Order, pursuant to §§ 105(a), 363(b), 363(f), 365(b), 365(f) of the Bankruptcy Code or any

other applicable section of the Bankruptcy Code, upon the Closing and receipt by Administrative

Agent of the Net Proceeds, the Acquired Assets shall be transferred to the Purchaser, and such


                                                   14
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 16 of 30




transfer shall constitute a legal, valid, binding, and effective transfer of the Acquired Assets free

and clear of all Liens, claims, encumbrances, and other interests of any kind or nature whatsoever

pursuant to § 363(f) of the Bankruptcy Code. Upon the Closing, the Purchaser shall take title to

and possession of the Acquired Assets subject only to the Assumed Liabilities and Permitted

Exceptions.

         8.        Except as expressly permitted or otherwise specifically provided by the APA or this

Order and subject to the satisfaction of the conditions and/or requirements contained in Paragraphs

10 and 11 of this Order, all persons and entities (as defined in § 101(15) of the Bankruptcy Code),

including, but not limited to, all lenders, debt security holders, equity security holders,

governmental, tax, and regulatory authorities, parties to executory contracts and unexpired leases,

creditors holding Liens or claims of any kind or nature whatsoever against or in the Debtor or any

of the Acquired Assets (whether legal or equitable, secured or unsecured, matured or unmatured,

contingent or non-contingent, senior or subordinated) arising under or out of, in connection with,

or in any way relating to, the Debtor, the Acquired Assets, the operation of the Debtor’s businesses

prior to the Closing, or the transfer of the Acquired Assets to the Purchaser, hereby are forever

barred, estopped, and permanently enjoined from asserting any Liens or claims of any kind or

nature whatsoever, against the Purchaser and its successors, designees, assigns, or property, or the

Acquired Assets conveyed in accordance with the APA. On the Closing Date, each of the Debtor’s

creditors is authorized to execute such documents and take all other actions as may be reasonably

deemed by the Purchaser to be necessary or desirable to release Liens or claims on the Acquired

Assets, if any, as provided for herein, as such Liens or claims may have been recorded or may

otherwise exist. All persons and entities that are in possession of some or all of the Acquired




                                                   15
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 17 of 30




Assets on the Closing Date are directed to surrender possession of such Acquired Assets to the

Purchaser or its assignee as of the Closing Date.

         9.        IfExcept as provided below concerning the Liens on the Acquired Assets held by

Administrative Agent, if any person or entity that has filed financing statements, mortgages,

mechanic’s liens, lis pendens, or other documents or agreements evidencing Liens in the Acquired

Assets conveyed pursuant to the APA and this Order has not delivered to the Debtor, prior to the

Closing, in proper form for filing and executed by the appropriate parties, termination statements,

instruments of satisfaction, releases of all Liens which the person or entity has with respect to the

Acquired Assets or otherwise, then (a) the Debtor is hereby authorized to execute and file such

statements, instruments, releases and other documents on behalf of the person or entity with

respect to the Acquired Assets, and (b) the Purchaser is hereby authorized to file, register, or

otherwise record, at its own cost and expense, a certified copy of this Order, which, once filed,

registered, or otherwise recorded, shall constitute conclusive evidence of the release of all Liens in

the Acquired Assets of any kind or nature whatsoever (collectively, “Release Documents”);

provided that, neither the Debtor nor the Purchaser is authorized to file any Release Documents

with respect to the Liens held by Administrative Agent in the Purchased Assets without first

obtaining the express written consent of Administrative Agent and providing drafts of such

Release Documents to Administrative Agent for its review and approval, which consent and

approval shall be in Administrative Agent’s sole discretion, provided that such consent and

approval is not unreasonably withheld in violation of other provisions of this Order.

         10.       In accordance with the terms of the Final Order (I) Authorizing the Debtor to Use

Cash Collateral; (II) Granting Adequate Protection; and (III) Granting Related Relief [Docket

No. 98] (the “Final Cash Collateral Order”), at the proceedsClosing of the Sale are to, the Net


                                                  16
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 18 of 30




Proceeds shall be used todirectly and indefeasibly pay the Pre-Petition Securedpaid in full in cash

to the Administrative Agent in partial satisfaction of the Obligations (as such term is defined in the

Final Cash Collateral Order) in cash, in full. Specifically, at the Closing, in consideration of the

Sale, with any excess proceeds to be heldtransfer of the Acquired Assets to the Purchaser by the

Debtor pending further ordersand the release of the Court. Administrative Agent’s Liens against

the Acquired Assets, the Purchaser shall irrevocably directly transfer and/or pay to the

Administrative Agent the Net Proceeds by wire transfer pursuant to instructions to be provided by

the Administrative Agent, with the Administrative Agent to apply such proceeds to the Obligations

in accordance with the terms of the Loan Documents (as defined in the Final Cash Collateral

Order). The Net Proceeds shall be paid to the Administrative Agent without any setoff or

deduction of any kind.

         11.       At Closing, and in accordance with the Final Cash Collateral Order, the Debtor

shall reserve from its depository accounts the following amounts: (a) all amounts included in the

calculation of the Carve-Out (as defined in Paragraph 10 of the Final Cash Collateral Order); (b)

any unpaid expenses, including but not limited to any post-petition obligations of the Debtor

relating to the purchase of post-petition inventory, incurred by the Debtor in accordance with the

Budget (as defined in the Final Cash Collateral Order) prior to the Closing and the occurrence of

the associated Termination Event under the Final Cash Collateral Order; (c) the amount of

$395,846.68, as provided in Paragraph 32 of the Final Cash Collateral Order, for outstanding ad

valorem taxes for 2020 (the “Tax Funds”); and (d) the D&O Claims Settlement Amount

(collectively, the “Reserved Funds”), with the Reserved Funds to be distributed in accordance with

any prior or subsequent order of the Court. All of the Debtor’s Net Cash shall be transferred by the

Debtor to the Administrative Agent at Closing, or as soon as practicable but in no event more than


                                                 17
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 19 of 30




three (3) business days following Closing, for application to the Obligations in accordance with the

Loan Documents (as defined in the Final Cash Collateral Order). Prior to paying the Net Cash to

the Administrative Agent under this Paragraph 11, the Debtor shall pay any Invoiced Fees of

Secured Party Professionals (as defined in Paragraph 13(c) of the Final Cash Collateral Order) for

which the Review Period (as defined in Paragraph 13(c) of the Final Cash Collateral Order) passed

prior to entry of this Order. Such Invoiced Fees shall be paid from the Net Cash, not the Reserved

Funds. Upon payment of any such Invoiced Fees to the applicable Secured Party Professionals

and the Net Cash to the Administrative Agent under this Paragraph 11, the Debtor shall have no

further obligations under Paragraph 13(c) of the Final Cash Collateral Order, and such Paragraph

13(c) of the Final Cash Collateral Order shall have no further force or effect. Nothing contained

herein is or shall be deemed to be a release of any Liens or other interests of Administrative Agent

with respect to the Reserved Funds or any other property of the Debtor’s bankruptcy estate, except

with respect to the Acquired Assets and the D&O Claims Settlement Amount upon the

Administrative Agent’s receipt of the Net Proceeds. Debtor shall provide an accounting of the

Reserved Funds to Administrative Agent within 60 days following the Closing. For the avoidance

of doubt, at Closing, the Debtor shall pay, or cause the Purchaser to pay, the Break-up Fee from the

gross sale proceeds due from the Purchaser at Closing in accordance with the Bid Procedures

Order by wire transfer pursuant to the instructions to be provided by the Stalking Horse Bidder in

advance of Closing.6 Neither the Net Proceeds nor the Reserved Funds shall include the Break-Up

Fee.

         12.       By the Committee’s agreement, as set forth in Paragraph L of this Order, to

terminate the Challenge Period effective immediately upon entry of this Order, the Debtor’s


6
  No later than December 4, 2020, the Stalking Horse Bidder shall provide a written statement to the Debtor showing
its actual out-of-pocket expenses. The Debtor shall transmit such statement to the Purchaser and Administrative
                                                        18
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 20 of 30




stipulations, admissions, agreements and releases contained in the Final Cash Collateral Order,

including, without limitation, in Paragraph 4 of the Final Cash Collateral Order, shall be

immediately binding upon the Debtor, its estate and all other parties in interest, including, without

limitation, any statutory or non-statutory committees appointed or formed in this Case and any

other person or entity acting or seeking to act on behalf of the Debtor’s estate, including any

chapter 7 or chapter 11 trustee or examiner appointed or elected for the Debtor, in all

circumstances and for all purposes.

                         Assumption and Assignment of Assumed Contracts

         13.       11. The Debtor is hereby authorized to and shall, in accordance with §§ 105(a) and

365 of the Bankruptcy Code, (a) assume the Assumed Contracts, (b) assign the Assumed Contracts

to the Purchaser, effective upon and subject to the occurrence of the Closing, free and clear of all

Liens, claims, encumbrances, and other interests of any kind or nature whatsoever, which

Assumed Contracts by operation of this Order shall be deemed assumed and assigned effective as

of the Closing, and (c) execute and deliver to the Purchaser such documents or other instruments as

may be necessary to assign and transfer the Assumed Contracts to the Purchaser. The Purchaser’s

assumption on the terms set forth in the APA of the Assumed Contracts is hereby approved, and all

requirements and conditions under §§ 363 and 365 of the Bankruptcy Code for the assumption and

assignment of the Assumed Contracts by the Debtor to the Purchaser have been satisfied.

         14.       12. Any provisions in any Assumed Contract that prohibit or condition the

assignment of such Assumed Contract on the consent of the non-Debtor counterparty thereto or

allow the non-Debtor party to such Assumed Contract to terminate, recapture, impose any penalty,

condition on renewal or extension, or modify any term or condition upon the assignment of such



Agent to calculate and include the Break-Up Fee in the amounts to be paid at Closing.
                                                        19
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 21 of 30




Assumed Contract, shall constitute unenforceable anti-assignment provisions that are void and of

no force and effect.

         15.       13. Upon assignment to the Purchaser, (i) the Assumed Contracts shall remain in

full force and effect for the benefit of the Purchaser in accordance with their respective terms,

notwithstanding any provision in any such Assumed Contract (including those of the type

described in §§ 365(b)(2) and (f) of the Bankruptcy Code) that prohibits, restricts, limits, or

conditions such assignment or transfer and (ii) in accordance with §§ 363 and 365 of the

Bankruptcy Code, the Purchaser shall be fully and irrevocably vested in all right, title, and interest

of the Debtor in each Assumed Contract free and clear of Liens, claims, encumbrances, and other

interests of any kind or nature whatsoever.

         16.       14. The Purchaser is hereby substituted for all purposes solely related to the

Acquired Assets as a party to all Assumed Contracts in the place of the Debtor, and the Purchaser

shall have any and all rights and benefits of the Debtor related to the Acquired Assets under all

such Assumed Contracts without interruption or termination of any kind, and all terms applicable

to the Debtor solely related to the Acquired Assets shall apply to the Purchaser as if such Assumed

Contracts were amended to replace the Debtor with the Purchaser.

         17.       15. All defaults or other obligations of the Debtor under the Assumed Contracts

arising prior to the Closing (without giving effect to any acceleration clauses or any default

provisions of the kind specified in § 365(b)(2) of the Bankruptcy Code) as to which no objections

were interposed and remain pending as of the date of this Order are deemed satisfied by the

payment of the proposed amount necessary, if any, to cure all monetary defaults, if any, under such

Assumed Contract in those amounts set forth in Exhibit 2Schedule 2.2 to the APA attached hereto

(the “Cure Amounts”) and in the Cure Notice, which was served in compliance with the Bid


                                                  20
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 22 of 30




Procedures Order, and which were satisfied, or shall be satisfied as soon as practicable, as provided

in the APA. For all Assumed Contracts for which a Cure Notice was served, the Debtor or the

Purchaser, as applicable under the APA, are authorized and directed to pay all Cure Amounts

required to be paid by such parties in accordance with the APA upon the later of (a) the Closing or

(b) for any Assumed Contract for which an objection has been filed to the assumption and

assignment of such agreement or the Cure Amounts relating thereto and such objection remains

pending as of the date of this Order, the resolution of such objection by settlement or order of this

Court.

         18.       16. Each non-Debtor party to an Assumed Contract is hereby forever barred,

estopped, and permanently enjoined from asserting against the Debtor, the Purchaser, or any of

their affiliates, or the property of any of them, any default, breach, claims of pecuniary losses

existing as of the Closing or by reason of Closing, action, liability, or other cause of action existing

as of the date of the Sale Hearing whether asserted or not, or, against the Purchaser or any of their

affiliates, any counterclaim, defense, setoff or any other claim asserted or assertable against the

Debtor. Each non-Debtor party to an Assumed Contract is hereby forever barred, estopped, and

permanently enjoined from asserting any objection to the assumption and assignment of such

non-Debtor party’s Assumed Contract, including, without limitation, that its consent is necessary

for such assumption and assignment.

                                         Additional Provisions

         19.       17. This Order (a) shall be effective as a determination that, upon the Closing, all

Liens, claims, encumbrances, and other interests of any kind or nature whatsoever existing as to

the Acquired Assets prior to the Closing have been unconditionally released, discharged, and

terminated and that the conveyances described herein have been effected, and (b) shall be binding


                                                    21
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 23 of 30




upon and shall govern the acts of all entities including, without limitation, all filing agents, filing

officers, title agents, title companies, recorders of mortgages, recorders of deeds, registrars of

deeds, administrative agencies, governmental departments, secretaries of state, federal, state,

foreign, and local officials, and all other persons and entities who may be required by operation of

law, the duties of their office, or contract, to accept, file, register or otherwise record or release any

documents or instruments, or who may be required to report or insure any title or state of title in or

to, the Acquired Assets.

         20.       18. At any time prior to the Closing, Purchaser may assign the APA or its rights

thereunder to one or more of its affiliates, which shall be entitled to assume and accede to the APA

and to purchase and acquire any or some of the Acquired Assets in lieu of Purchaser, and such

affiliate(s) shall be deemed to be Purchaser for all purposes under this Order.

         21.       19. Neither the Purchaser nor any of its affiliates are or shall be deemed, as a result

of the consummation of the Sale contemplated herein, to: (a) be legal successors to the Debtor or

its estate by reason of any theory of law or equity, (b) an affiliate of the Debtor, (c) have, de facto or

otherwise, merged with or into the Debtor, or (d) be an alter ego or a mere continuation or

substantial continuation or successor of the Debtor in any respect. Except as expressly permitted

or otherwise specifically provided for in the APA or this Order, neither the Purchaser nor any of its

affiliates shall (i) assume or in any way be responsible for any liability or obligation of any of the

Debtor and/or its estate or (ii) have any liability or responsibility for any liability or other

obligation of the Debtor arising under or related to the Acquired Assets or otherwise. Without

limiting the generality of the foregoing, and except as otherwise specifically provided herein and

in the APA, the Purchaser and its affiliates shall not be liable for any claims against the Debtor or

its predecessors or affiliates, and the Purchaser and its affiliates shall have no successor or


                                                     22
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 24 of 30




vicarious liabilities of any kind or character, including, but not limited to, any theory of warranty,

product liability, environmental, successor or transferee liability, labor law, de facto merger, or

substantial continuity, whether known or unknown as of the Closing, now existing or hereafter

arising, whether fixed or contingent, with respect to the Debtor or any obligations of the Debtor,

including, but not limited to, liabilities on account of any taxes arising, accruing, or payable under,

out of, in connection with, or in any way relating to the operation of the Debtor’s businesses prior

to the Closing.

         22.       20. Following the Closing, no holder of a Lien in the Acquired Assets shall

interfere with the Purchaser’s title to or use and enjoyment of the Acquired Assets based on or

related to such Lien, or any actions that the Debtor may take in this chapter 11 case or any

successor case.

         23.       21. This Court retains jurisdiction to enforce and implement the terms and

provisions of the APA, all amendments thereto, any waivers and consents thereunder, and each of

the agreements executed in connection therewith in all respects, including, but not limited to,

retaining jurisdiction to: (a) compel delivery of the Acquired Assets or performance of other

obligations owed to the Purchaser; (b) resolve any disputes arising under or related to the APA,

except as otherwise provided therein; (c) interpret, implement, and enforce the provisions of this

Order; and (d) protect the Purchaser and its affiliates against (i) any Liens in the Debtor or the

Acquired Assets of any kind or nature whatsoever and (ii) any creditors or other parties in interest

regarding the turnover of the Acquired Assets that may be in their possession.

         24.       22. The so-called “bulk sale” laws or any similar law of any applicable state or

other jurisdiction are waived or inapplicable to the Sale.




                                                  23
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 25 of 30




         25.       23. Except as otherwise expressly provided in the APA, the Purchaser shall have no

Liability to pay wages, bonuses, severance pay, benefits (including, without limitation,

contributions or payments on account of any under-funding with respect to any and all pension

plans), or any other payment with respect to employees or former employees of the Debtor. Except

as otherwise expressly provided in the APA, the Purchaser shall have no Liability with respect to

any collective bargaining agreement, employee pension plan, employee welfare or retention,

benefit and/or incentive plan to which the Debtor are parties and relating to the Acquired Assets

(including, without limitation, arising from or related to the rejection or other termination of any

such agreement), and Purchaser shall in no way be deemed a party to or assignee of any such

agreement, and no employee of Purchaser shall be deemed in any way covered by or a party to any

such agreement, and except as otherwise expressly provided in the APA, all parties to any such

agreement are hereby enjoined from asserting against Purchaser any and all Claims arising from or

relating to such agreement.

         26.       The Debtor shall use the Tax Funds to fund a tax account as provided in Paragraph

32 of the Final Cash Collateral Order for outstanding ad valorem taxes for 2020, including

statutory interest, at the time of Closing. Notwithstanding any provision set forth herein, the Texas

Taxing Authorities (as defined in the Final Cash Collateral Order) shall retain their Liens against

the Tax Funds in the amount of the proceeds derived from the Sale of their respective collateral

located within the jurisdictions of the Texas Taxing Authorities to the same extent and with the

same priority as such Liens were held immediately prior to the Sale. The tax Liens for the 2021

taxes are specifically retained by Texas Taxing Authorities until the 2021 taxes are paid in full and

the Purchaser assumes the personal liability for such 2021 taxes. For the avoidance of doubt, and

pursuant to Paragraph 11 of this Order, all Liens and other interests of the Administrative Agent


                                                   24
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 26 of 30




shall remain perfected as to the Tax Funds to the same extent and with the same priority as existed

immediately prior to the Sale.

         27.       24. Each and every federal, state and governmental agency or department, and any

other person or entity, is hereby authorized to accept any and all documents and instruments in

connection with or necessary to consummate the Sale Transactiontransaction contemplated by the

APA.

         28.       25. No governmental unit may revoke or suspend any right, license, copyright,

patent, trademark or other permission relating to the use of the Acquired Assets sold, transferred or

conveyed to the Purchaser on account of the filing or pendency of the chapter 11 case or the

consummation of the sale of the Acquired Assets.

         29.       26. The failure to specifically include any particular provision of the APA or other

related documents in this Sale Order shall not diminish or impair the effectiveness of such

provisions, it being the intent of the Court that the APA and other related documents be authorized

and approved in their entirety.

         30.       27. This Order and the APA shall be binding in all respects upon all pre-petition

and post-petition creditors of the Debtor, all interest holders of the Debtor, all non-debtor parties to

the Assumed Contracts, the official committee of unsecured creditors appointed by the U.S.

Trustee, all successors and assigns of the Debtor and its affiliates and subsidiaries, and any

trustees, examiners, “responsible persons” or other fiduciaries appointed in this chapter 11 case or

upon a conversion of the Debtor’s case to those under chapter 7 of the Bankruptcy Code, including

a chapter 7 trustee, and the APA and Sale Transactiontransaction shall not be subject to rejection or

avoidance under any circumstances. If any order under Bankruptcy Code § 1112 is entered, such

order shall provide (in accordance with Bankruptcy Code §§ 105 and 349) that this Order and the


                                                    25
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 27 of 30




rights granted to the Purchaser hereunder shall remain effective and, notwithstanding such

dismissal, shall remain binding on parties in interest. For the avoidance of doubt, the Debtor’s

inability to satisfy in full all administrative expense claims of the Debtor’s estate shall not be a

basis for termination, rejection or avoidance (as applicable) of the APA or the Sale

Transactiontransaction.

         31.       28. Effective immediately upon Closing the Sale under the APA, all creditors and

parties in interest in this chapter 11 case (or any successor case) which have held or asserted, which

hold or assert, or which in the future may hold or assert any Released Claim, directly or indirectly,

shall be forever barred and enjoined from asserting or commencing, conducting or continuing in

any manner, directly or indirectly, any suit, action, or other proceeding of any kind against any

person on account of or in connection with or with respect to, any Released Claim and any claims

or causes of action alleging or relying on any legal or equitable theory that is premised or based, in

whole or in part, on any Released Claim. Any party against whom any suit, action, or other

proceeding of any kind is brought in connection with or with respect to, any Released Claim may

enforce this Order as a defense to any such suit, action, or other proceeding and may seek to

enforce this injunction in a court of competent jurisdiction.

         32.       29. Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), this Order shall be

effective and enforceable immediately upon entry and their provisions shall be self-executing. In

the absence of any entity obtaining a stay pending appeal, the Debtor and the Purchaser are free to

close the Sale under the APA in accordance with their terms at any time.

         33.       Purchaser shall: (1) preserve any and all such books and records for a period of 180

days after Closing as set forth in this proviso, (2) take any and all reasonable steps necessary to

maintain any and all such books and records in the same form, content, and structure as received


                                                    26
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 28 of 30




from Seller, (3) backup or archive any and all such books and records that exist in electronic

format, (4) avoid any corruption, deletion, and/or alteration of any and all such books and records,

and (5) cooperate with the Seller, any examiner or trustee appointed in the Bankruptcy Case,

and/or the Official Unsecured Creditors Committee appointed in the Bankruptcy Case in the

cataloging or indexing, preservation, access, and use of any and all such books and records.


Signed _____________, 2020.


                                                                Marvin Isgur
                                                       United States Bankruptcy Judge




                                                27
4848-8672-0211.1
4845-8979-5795.2
       Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 29 of 30




                                             Exhibit 1

                                               APA

                                             Exhibit 2

                                   Schedule of Assumed Contracts




4848-8672-0211.14845-8979-5795.2
 Case 20-34879 Document 178-2 Filed in TXSB on 11/29/20 Page 30 of 30




Document comparison by Workshare 10.0 on Sunday, November 29, 2020
5:00:00 PM
Input:
Document 1 ID       netdocuments://4848-8672-0211/1
                    Eagle Pipe - Centric Sale Order (11-25, Gray Reed
Description
                    revisions)
Document 2 ID       netdocuments://4845-8979-5795/2
Description         Eagle Pipe - Centric Sale Order (11-29, proposed FINAL)
Rendering set       Standard

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                    Count
Insertions                                 83
Deletions                                  50
Moved from                                  1
Moved to                                    1
Style change                                0
Format changed                              0
Total changes                             135
